      Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 1 of 18




          Michael J. Aguirre, SBN 060402, maguirre@amslawyers.com
      Maria C. Severson, Esq., SBN 173967, mseverson@amslawyers.com
                       AGUIRRE & SEVERSON, LLP,
      501 West Broadway, Ste. 1050, San Diego, CA 92101 (619) 876-5364

       Catherine Janet Kissee-Sandoval, SBN 153839, Csandoval@scu.edu
 Director, Institute for Insurance Law, Santa Clara University School of Law
        500 El Camino Real, Santa Clara, CA 95053-0421 (408) 551-1902

             (Attorneys for Amici Alex Cannara and Gene A. Nelson)

September 8, 2021

The Honorable William Alsup
United States District Court Judge, USDC for the Northern District of California

      Re: Amici Request to File Brief Regarding September 13, 2021 Hearing

Dear Honorable Judge Alsup:

      Amici representing Alex Cannara and Gene Nelson, PG&E customers
concerned about PG&E’s poor public safety record, respectfully seek leave to
submit this letter to propose: 1) the Court invite PG&E’s CEO to the September
13, 2021 hearing; 2) consider making implementation of fast-trip settings for high-
priority circuits in High Fire Threat Districts [HFTDs] a condition of PG&E’s
probation; 3) order PG&E to file information with this Court about its
communications with the CPUC including those not subject to the CPUC’s ex
parte rules; 4) order PG&E to submit a declaration as to whether it had inspected
the tree leaning on the wires at the time of the Dixie Fire for dry rot or fungus prior
to that fire’s ignition and to promptly examine trees tall enough to fall on PG&E
powerlines in PG&E’s HFTD for evidence of dry rot and tree fungus; and 5) order
PG&E to propose and invite The Monitor, The U.S. Department of Justice, and
Amici to propose other means to mitigate wildfire risk including implementation of
                                           1
        Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 2 of 18




more sensors, cameras, and drones in PG&E HGTDs. Further, Amici would
appreciate the opportunity to appear and make brief comments, but leave that to
the Court’s sound discretion.


   I.      INTRODUCTION
        On January 9, 2019, this Court proposed to stop convicted felon PG&E from
causing catastrophic fires by requiring the company to operate only in those areas
deemed fire safe. After PG&E balked, the Court proposed PG&E agree to at least
take reasonable steps to shut off electricity in unsafe areas. Again PG&E resisted.
The regulatory agency charged with enforcing safety rules against PG&E did not
support the court’s remedial efforts. The Dixie Fire, which may have been ignited
on August 14 by PG&E’s electric line, is still burning as of this brief’s filing. Swift
action is appropriate during PG&E’s federal criminal probation to protect public
safety and promote felon PG&E’s rehabilitation.
        Amici proposes the Court do five things: (1) invite PG&E’s Chief Executive
Officer to explain the company’s justification for operating in areas that have not
been shown to be safe; (2) consider making implementation of fast-trip settings for
high-priority circuits in High Fire Threat Districts [HFTDs] a condition of PG&E’s
probation; (3) order PG&E to disclose its communications and those of its
lobbyists with the CPUC, including those not subject to CPUC ex parte rules; (4)
order PG&E to submit a declaration as to whether it had inspected the tree leaning
on the wires at the time of the Dixie Fire for dry rot or fungus prior to that fire’s
ignition and to promptly examine trees tall enough to fall on PG&E powerlines in
PG&E’s HFTD for evidence of dry rot and tree fungus; and (5) order PG&E and
invite the Monitor, the U.S. Attorney’s Office, and Amici to submit proposals to
this Court to stop PG&E from causing more fires during the duration of PGE&’s


                                           2
              Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 3 of 18




federal criminal probation, protect public safety, and promote felon PG&E’s
rehabilitation.
        II.      BACKGROUND
              In 2016, a jury convicted Pacific Gas & Electric (PG&E) on six felony
counts of knowingly and willfully violating safety standards and obstructing the
related investigation arising out of the San Bruno explosion of a PG&E gas
pipeline that killed eight and destroyed 38 homes.1 Upon its August 9, 2016
conviction, PG&E proclaimed: “we are committed to maintaining our focus on
safety.”2
              However, since August 9, 2016, PG&E’s focus has not been on safety. In
October 2017 and November 2018, multiple wildfires started burning across
PG&E’s service territory in Northern California. These wildfires were
unprecedented in size, scope, and destruction.3 The California Public Utilities
Commission’s Safety and Enforcement Division (SED) found that PG&E
committed over 43 safety violations in connection with 15 of the fires, as follows:


    No. 4           Incident                        Violations Found

    1           Adobe Fire            1. GO 95, Rule 31.1 – Hazardous tree not
                                         identified and abated
                                      2. GO 95, Rule 31.1 – Records of 2015 CEMA
                                         inspection not retained
1
    Case 3:14-cr-00175-WHA Document 961 Filed 01/09/19
2

https://search.yahoo.com/yhs/search;_ylt=AwrWmn0Q6h5hrGwAjQEPxQt.;_ylc=X1MDMjExN
DcwMDU1OQRfcgMyBGZyA3locy10cnAtMDAxBGZyMgNzYi10b3AEZ3ByaWQDanFCXz
NHREtRVDJQXzZrTW51V3hYQQRuX3JzbHQDMARuX3N1Z2cDMgRvcmlnaW4Dc2Vhcm
NoLnlhaG9vLmNvbQRwb3MDMARwcXN0cgMEcHFzdHJsAzAEcXN0cmwDMzAEcXVlcnk
DYXVndXN0JTIwOSUyQyUyMDIwMTYlMkMlMjBwZ2UlMjBzdGF0ZW1lbnQlMjAEdF9z
dG1wAzE2Mjk0MTU5NzM-?p=august+9%2C+2016%2C+pge+statement+&fr2=sb-
top&hspart=trp&hsimp=yhs-001&type=Y143_F163_201897_102620
3
  https://docs.cpuc.ca.gov/PublishedDocs/Published/G000/M336/K236/336236538.pdf p. 3
4
  https://docs.cpuc.ca.gov/PublishedDocs/Published/G000/M336/K236/336236538.pdf pp. 9-12
                                                3
          Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 4 of 18




                                       3. GO 95, Rule 31.1 – Work order completed late
    2        Atlas Fire                4. GO 95, Rule 31.1 – Failure to identify and
                                          abate hazardous Black Oak tree at Atlas 1 site
                                       5. GO 95, Rule 31.1 – Failure to identify and
                                          perform correctional prune of hazardous Valley
                                          Oak codominant branch at Atlas 2 site
                                       6. GO 95, Rule 35 – Vegetation clearance not
                                          maintained at Atlas 1 site
                                       7. GO 95, Rule 35 – Vegetation clearance not
                                          maintained at Atlas 2 site
                                       8. GO 95, Rule 31.1 – Work order completed late
    3        Cascade Fire              9. GO 95, Rule 38 – Conductor clearance not
                                      maintained
    65       Norrbom Fire              10.GO 95, Rule 31.1 – Hazardous tree not
                                          identified and abated G
                                       11.       O 95, Rule 35 – Vegetation clearance
                                       not maintained
    7        Nuns Fire                 12.GO 95, Rule 35 - Improper prioritization and
                                          delay in abating vegetation strain on secondary
                                          conductor
    8        Oakmont/Pythian           13.GO 95, Rule 31.1 – Incomplete patrol prior to
             Fire                         reenergizing circuit
                                       14.14. GO 95, Rule 31.1 – Failed to complete
                                          work order and reinforce a pole
                                       15.GO 95, Rule 31.1 – Completed a work order
                                          late
    9        Partrick Fire             16.GO 95, Rule 31.1 – Hazardous tree not
                                          identified and abated
                                       17.GO 95, Rule 35 – Vegetation clearance not
                                          maintained
    10       Pocket Fire               18, GO 95, Rule 31.1 – Hazardous tree not
                                       identified and abated
                                       19. GO 95, Rule 35 – Vegetation clearance not
                                       maintained
    11       Point Fire               20. GO 95, Rule 19 – Evidence disposal
    12.      Potter/Redwood           21. Resolution E-4184 – Second fire located at
             Fire                     9100
                                      Main St., Potter Valley not reported
5
    SED did not fine violations for the fires listed as 4 and 5,
                                                     4
            Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 5 of 18




                                    22. GO 95, Rule 31.1 – Repair records not
                                    maintained 23. GO 95, Rule 31.1 – Records of 2016
                                    CEMA inspection not maintained
    13        Sulphur Fire          24. GO 95, Rule 19 – Evidence disposal
                                    25. GO 95, Rule 31.1 – Records of 2016 CEMA
                                    inspection not maintained
    15. 6     Youngs Fire           26. GO 95, Rule 31.1 – Hazardous tree not
                                    identified and abated
                                    27. GO 95, Rule 35 – Vegetation clearance not
                                    maintained
    16        Lobo Fire             28. GO 95, Rule 31.1 – Hazardous tree with open
                                    cavity not identified and abated
                                    29. GO 95, Rule 31.1 – Failure to identify unsafe
                                    condition that left the subject tree exposed to high
                                    winds
                                    30. GO 95, Rule 31.1 – Records of 2014 CEMA
                                    inspection not maintained
                                    31. GO 95, Rule 35 – Vegetation clearance not
                                    maintained
    17        McCourtney Fire       32. GO 95, Rule 31.1 – Failure to identify and
                                    remove a hazardous tree
                                    33. GO 95, Rule 35 – Vegetation clearance not
                                    maintained
    18.       Camp Fire             34. GO 95, Rule 44.3 – Failure to replace or
                                    reinforce the C-hook on Tower :27/222 (Incident
                                    Tower) before its safety factor was reduced to less
                                    than two-thirds of the safety factor specified in Rule
                                    44.1, Table 4, which is a violation of Rule 44.3.
                                    35. GO 95, Rule 31.1 – Failure to maintain the C-
                                    hook supporting the transposition jumper on the
                                    Incident Tower :27/222 for its intended use and
                                    regard being given to the conditions under which it
                                    was to be operated.
                                    36. GO 95, Rule 31.2 – Failure to inspect Incident
                                    Tower thoroughly and failure to detect an
                                    immediate Safety Hazard or Priority A condition on
                                    the incident C-hook.


6
    SED found no violations for Fire 14.
                                               5
Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 6 of 18




                     37. GO 165, Section IV – PG&E failed to follow its
                     procedures by failing to document the factors and
                     reasons that led to the delay in the repair work on
                     the Incident Tower.
                     38. GO 165, Section IV – Failure to conduct
                     detailed climbing inspections when conditions to
                     trigger climbing inspections were evident as
                     specified by internal procedures. Wear on the
                     original working eyes that remained on the Incident
                     Tower is an indication of a known condition with
                     potential to recur on the added hanger plates with
                     working eyes, which should have triggered detailed
                     climbing inspection to examine the added hanger
                     plates.
                     39. GO 95, Rule 31.1 –The condition of the C-hook
                     (material loss > 50%) supporting the transposition
                     jumper on Tower :24/199 demonstrates that PG&E
                     did not maintain the tower for its intended use.
                     40. GO 95, Rule 31.2 – Failure to inspect Tower
                     :24/199 thoroughly and failure to detect an
                     immediate Safety Hazard or Priority A Condition
                     on the C-hook.
                     41. GO 165, Section IV – C-hook on Tower
                     :24/199 had material loss of over 50%. PG&E
                     failed to detect and correct the Priority A condition
                     as specified in PG&E’s procedures.
                     42. GO 95, Rule 18 – PG&E assigned an incorrect
                     priority for an immediate Safety Hazard
                     (disconnected insulator hold-down anchor on
                     Tower :27/221).
                     43. GO 165, Section IV – PG&E failed to follow its
                     procedures by using an outdated inspection form
                     during the detailed climbing inspections that PG&E
                     conducted from September 19 to November 5,
                     2018. – PG&E failed to report the reportable
                     incident on the Big Bend 1101 12kV Distribution
                     Circuit in a timely manner.
                     44. CA Pub. Util. Code § 451 – Failure to maintain
                     an effective inspection and maintenance program to
                     identify and correct hazardous conditions on its
                                6
      Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 7 of 18




                                transmission lines in order to furnish and maintain
                                service and facilities, as are necessary to promote
                                the safety and health of its patrons and the public.

      PG&E’s safety violations during its federal criminal probation killed over
100 and destroyed over 17,000 homes and structures. On January 9, 2019, this
Court noted that “CAL FIRE has determined that PG&E caused eighteen wildfires
in 2017, twelve of which CAL FIRE referred for possible criminal prosecution.
(CAL FIRE continues its investigation into the more recent Camp Fire in Butte
County in which 86 people lost their lives.)”7 Butte County District Attorney Mike
Ramsey ultimately prosecuted PG&E for 84 felony counts of manslaughter.
“Guilty you honor,” admitted PG&E CEO Bill Johnson, as pictures of each of the
84 people PG&E’s Camp Fire killed were shown on a screen in the Butte County
Superior Court on June 16, 2020.8
      To “reduce to zero the number of wildfires caused by PG&E in the 2019
Wildfire Season,” considering PG&E’s history of falsification of inspection
reports, this Court on January 9, 2019 proposed to order PG&E management to
“re-inspect all of its electrical grid and remove or trim all trees that could fall onto
its power line.” 9 Further, the proposed order provided: “At all times during the
2019 Wildfire Season (and thereafter), PG&E may supply electricity only
through those parts of its electrical grid it has determined to be safe under the
wind conditions then prevailing.”10 (emphasis added)
      PG&E, supported by the CPUC, resisted this Court’s proposed January 9,
2019 order. PG&E told the Court PG&E did not “have the ability to raise” [the]
“$75 billion to $150 billion” PG&E estimated it would take to comply.11 On
7
  Case 3:14-cr-00175-WHA Document 961 Filed 01/09/19
8
  http://www.buttecounty.net/districtattorney/Pressrelease
9
  Case 3:14-cr-00175-WHA Document 961 Filed 01/09/19 3-4.
10
   Case 3:14-cr-00175-WHA Document 961 Filed 01/09/19 Page 3 of 4
11
   Case 3:14-cr-00175-WHA Document 976 Filed 01/23/19 Page 9 of 60
                                            7
      Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 8 of 18




January 28, 2019, the CPUC confronted this Court with the claim that the January
9th order would likely “conflict with and frustrate the extensive federal statutory
and state Constitutional and statutory regulatory scheme under which the CPUC
regulates PG&E.”12 The CPUC protested: “The proposed order would also likely
conflict with state law requiring public utilities to provide both safe and reliable
electric service, without compromising either policy.”13 The CPUC insisted on
business as usual: “The CPUC submits that the most appropriate response plan for
insuring the safety of California before, during, and after the 2019 Wildfire Season
is to avoid conflicting with the CPUC's ongoing exercise of exclusive jurisdiction
to regulate the safe and reliable operation of the electric system at just and
reasonable rates. The Court should accordingly allow the CPUC's investigations,
rulemakings, and other regulatory processes to continue, and to refrain from
implementing the proposed order.” 14
       Simultaneously, PG&E tried to attribute its fires to climate change. After
PG&E’s 2017 wildfires, PG&E CEO Geisha Williams claimed in a January 18,
2018, news release “financial exposure to climate risks that California energy
companies are now facing in the wake of 2017's devastating wildfires.15 In its
January 23, 2019, response to the January 9 order, the CPUC repeated PG&E’s
mantra that catastrophic fires were “caused in significant part by climate change.”16
PG&E spent over $944,430.3117 to lobby the CPUC in 2019 to 2020.



12
    Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 5 of 150
13
    Case 3:14-cr-00175-WHA Document 961 Filed 01/09/19 Page 3 of 4
14
    Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 6 of 150
15
   https://www.pge.com/en/about/newsroom/newsdetails/index.page?title=20180131_pge_ceo_ge
isha_williams_highlights_californias_clean_energy_progress_and_key_challenge_for_the_future
16
    Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Page 4 of 150
17
    https://cal-
access.sos.ca.gov/Lobbying/Employers/Detail.aspx?id=1146888&session=2019&view=activity
                                            8
      Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 9 of 18




      On January 25, 2019, PG&E used those who had influence to block the
January 9th Order. They asserted “the Court’s proposed conditions” are
“impractical to the point of impossible and costly to the point of impossible.”18
Within in a month, on February 19, 2019, PG&E worked with a lobbyist to
organize a meeting with the Governor’s Legal Affairs Secretary and the Senior
Energy Advisor to discuss the Governor’s "60 Day Action Plan.”
      The Governor pushed into enactment AB 1054 -- a law that materially
reduced PG&E’s liability to victims of PG&E fires. 19 AB 1054 allows PG&E to
tap into a state Wildfire Safety insurance fund, and limits PG&E’s obligation to
replenish the fund to “Twenty percent of the electrical corporation’s total
transmission and distribution equity rate.” 20 It allowed PG&E easy access to a
CPUC “safety certificate” 21 that granted PG&E a presumption of prudence to
defeat any fire cost recoveries: “If the electrical corporation has received a valid
safety certification for the time period in which the covered wildfire ignited, an
electrical corporation’s conduct shall be deemed to have been reasonable.”22
(emphasis added)
      Joining PG&E in the push to enact AB 1054 into law was the Governor’s
long-term friend and lobbyist, Jason Kinney of Axiom Advisors. As lobbyist for
PG&E’s Official Committee of Unsecured Creditors (OCUC),23 Kinney
“expended significant time and resources meeting with legislators, staff, and


18
   Case 3:14-cr-00175-WHA Document 983 Filed 01/25/19 Page 6 of 10
19
   February 14. 2021, Governor of California Terms of Engagement with O’Melveny & Meyers
20
   AB 1054 Section Chapter 3 Operation of Fund Section 3292(i)
21
   SEC. 21. Section 8389
22
   AB 1054 SEC 6 Section 451.1(c)
23
   The 9 members of the Committee are as follows: the BOKF, N.A, Deutsche Bank, NextEra
Energy, Inc, Roebbelen Contracting, Inc. The Davey Tree Expert Company, G4S Secure
Solutions, International Brotherhood of Electrical Workers, Pension Benefit Guaranty
Corporation, and Mizuho Ban, See, March 20, 2019, Amended Appointment of the Official
Committee.
                                            9
      Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 10 of 18




stakeholders to discuss various wildfire issues including A.B.1054.”24 During the
PG&E bankruptcy proceedings, “Axiom attended numerous hearings and met
periodically with the Governor’s office to discuss wildfire policy issues and these
chapter 11 cases. Each of these activities developed Axiom’s understanding of
legislative and stakeholder dynamics for presentation to the Committee.”25
       PG&E used its influence and the influence of others to enact AB 1054 which
(1) provided funding from innocent ratepayers for the uninsured liabilities its fires
cause; (2) provided a presumption of reasonableness if it could obtain a “safety
certificate” from the CPUC, using a process that makes the certificate without
substance and without safety measures that will actually prevent fires.
       With the moral hazard created by AB 1054’s funding mechanism now in
place, and the lack of incentive for PG&E to ensure safe operations, it is left to this
Court to impose its full authority to protect public safety and order measures to
promote felon PG&E’s rehabilitation under PG&E’s federal criminal probation.
       III.    PG&E’S UNSAFE OPERATIONS CAUSING MORE FIRES
       A.     2019 Kincade Fire
       PG&E continued to cause more fires in 2019, 2020 and 2021. For example,
on October 23, 2019, CAL FIRE determined PG&E facilities caused the Kincade
Fire. On April 6, 2020, the Sonoma County District Attorney filed criminal
charges against PG&E for its role in causing the 2019 Kincade Fire. The criminal
complaint charges PG&E with 5 felonies and 28 misdemeanors, including
unlawfully causing a fire that resulted in great bodily injury, unlawfully causing a
fire that resulted in the burning of inhabited structures, and unlawfully causing a



24
   Second Interim Application of Axiom Advisors as Government Affairs Consultant for the
Official Committee of Unsecured Creditors, for Allowance and Payment of Compensation p. 8
25
   Final Fee Application of Axiom Advisors p. 8.
                                            10
      Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 11 of 18




fire that resulted in the burning of forest land, as well as various air pollution
crimes.26


       B.     2020 Zogg Fire
       On September 27, 2000, at 4:03 PM, the Zogg fire started when a pine tree
met PG&E electrical lines located north of Igo in Shasta County.27 PG&E’s Zogg
fire burned over 56,000 acres in two counties (Shasta and Tehama) and killed four
(4), including a mother and child trapped in their car as they tried to escape.28
       C.     2021 Dixie Fire
       PG&E’s operation of a power line is suspected to have caused the Dixie fire
in Butte County on July 13, 2021. PG&E said in a report filed with state utility
regulators late Sunday night July 18 that Cal Fire is investigating the company's
equipment as the possible cause of a wildland blaze that's in Butte County. 29 As of
the date of this filing, the Dixie Fire has raged for over 57 days, burning more than
919,300 acres in 5 Northern California counties, destroying over 1282 structures. 30
PG&E personnel did not act in time to stop the Dixie Fire from igniting. PG&E
personnel did not consider a power outage it had detected in the area early on July
13 to be a high-priority issue (See PG&E 1444, p. 18, lines 15-19). PG&E’s CEO
blames the delay in reaching the site of the Dixie Fire on the worker's difficulty
accessing the remote location where a tree had fallen on a power line and
apparently ignited the blaze that turned into the Dixie Fire.31

26
    https://sonomacounty.ca.gov/DA/Press-Releases/Criminal-Charges-Filed-Against-PGandE-
Related-to-the-Kincade-Fire
27
   https://www.pge.com/en/about/newsroom/newsdetails/index.page?title=20210322_pge_respon
ds_to_cal_fires_announcement_about_2020_zogg_fire_in_shasta_county
28
    https://www.fire.ca.gov/incidents/2020/9/27/zogg-fire/
29
    https://www.documentcloud.org/documents/21011766-071821
30
    https://www.fire.ca.gov/incidents/2021/7/14/dixie-fire/#incident-contacts
31
    https://www.kqed.org/news/11881837/why-it-took-pge-9-5-hours-to-get-to-the-scene-where-
dixie-fire-started
                                            11
       Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 12 of 18




        PG&E Docket 1444, p. 4, states that a “PG&E arborist who reviewed the
photographs taken on July 26, 2021 of the tree’s roots observed that one of eight
roots of the tree shows signs of internal rot, but without further inspection has not
reached a conclusion, for example, as to why the tree failed or whether there were
any visible, external indications.” Amici recommends this Court order PG&E to
submit a declaration as to whether it had inspected the tree leaning on the wires at
the time of the Dixie Fire for dry rot or fungus prior to that fire’s ignition. With
respect, Amici recommend this Court consider ordering PG&E to examine trees tall
enough to fall on PG&E powerlines in PG&E’s HFTD for evidence of dry rot and
tree fungus.
        PG&E responded by announcing that in the future, it will “target responding
to any fault or outage on its electric system in these high fire risk areas within 60
minutes or less.” 32 PG&E has not yet been subjected to any orders directing it to
operate in this manner during this or any future wildfire season. Additional
measures are merited through PG&E’s federal criminal probation to protect public
safety and rehabilitate felon PG&E.


     IV.   AMICI’S ADDITIONAL PROPOSALS

     A. Require PG&E to supply electricity only through those parts of its
        electrical grid it has determined to be safe.33
        This Court’s January 9, 2019, proposed order requiring PG&E to only
operate through those parts of its electrical gride PG&E had determined to be safe
was a sound and compelling requirement. PG&E is insisting that it be allowed to


32
   https://investor.pgecorp.com/news-events/press-releases/press-release-details/2021/PGE-
Outlines-Additional-Safety-Measures-It-Is-Deploying-to-Help-with-Historic-Drought-Impacts-
and-Growing-Wildfire-Risk-in-California/default.aspx
33
   Case 3:14-cr-00175-WHA Document 961 Filed 01/09/19 Page 3 of 4
                                            12
       Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 13 of 18




knowingly operate through parts of its electrical grid PG&E knows to be unsafe.
Amici respectfully urge the Court to require PG&E’s CEO to come before the
Court and explain why PG&E should be allowed to operate those parts of its
electrical grid that PG&E management knows or should know with reasonable
diligence to be unsafe.
     B. Require PG&E to disclose its communications with the CPUC
       The CPUC has taken PG&E’s side in blocking the Court’s effort to require
PG&E to stop violating safety rules, thus causing more fires. Within weeks of the
Court’s January 9th order requiring PG&E to operate only in areas it certified, the
CPUC said “NO!” 34 At the related hearing of January 30, 2019, the Court asked
the CPUC representative (Attorney Christine Hammond): “So, please, help us.
Help us solve this problem.”35
       Documents recently published in the media show the CPUC came to the
January 30, 2019, with a script designed to lead the Court away from holding
PG&E accountable. 36 The script featured 5 themes37 for the CPUC representative
to chose from to present to the Court. Theme 1 was for the representative to tell
the Court, “any decision on wildfire mitigation is based on input from first
responders, local communities, and CAL FIRE, Cal OES, and other state and local
agencies.” At the January 30 hearing, the CPUC representative told the Court:
“What's really important, and it's required by statute and it's based on our
experience, is that when there have been wildfires and catastrophic wildfires, the
input from first responders and the local communities is really critical to tailoring
the needs that are local to each of those local jurisdictions and it is -- Cal Fire is


34
   Case 3:14-cr-00175-WHA Document 987 Filed 01/28/19 Pa
35
   Document 999 p. 78.
36
   https://twitter.com/BrandonRittiman/status/1428790149471637504
37
   https://twitter.com/BrandonRittiman/status/1428790149471637504
                                            13
      Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 14 of 18




critical. ** We also need to hear from the county fire departments and the local fire
departments, the local police, and all –”
      After listening to the CPUC representative, the Court asked a key question:

      THE COURT: Let me ask you this question, though. How did it happen
      that so many fires occurred under your regulation? You know, 2017 in one
      month all those fires, and they were under your supervision and it happened,
      and then Butte County happened under your supervision. So I know it's a
      tough -- it sounds harsh, but that's what the people of California deserve to
      know. How did that happen? 38
      The CPUC representative then resorted to theme number three -- the
“confidential information” response: “Theme #3- If the Judge Asks About
Confidential Information Pertinent to a Pending Investigation That
information is the subject of a pending investigation. Like other investigators such
as police detectives, we have to keep certain information confidential so as not to
jeopardize the investigation or the ability to penalize, if penalties are warranted.”
      The CPUC representative did not miss a beat in resorting to Theme #3:
“Your Honor, that is a very difficult question. I have to say that those fires, at least
the 2017 and 2018 fires, are still under investigation. So out of respect for
preserving those investigations and the possibility of an investigation and penalties,
I'm not able to speak to that.”
      The CPUC representative then returned to Theme Number 1: “As the court
is well aware, California is facing a wildfire crisis of previously unseen
proportions. The factors are: Climate change, years of drought, and increased
wildland-urban interface.” The representative told the court, the “challenges with
the utilities, with the climate, with the urban wildland interface, a number of


38
  On March 22, 2019, the CPUC argued against the Court’s proposed order requiring PG&E to
achieve “full compliance with PG&E's amended WMP” [because it] has not been approved by
the CPUC.”
                                            14
        Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 15 of 18




factors that are converging. These are factors that continue to evolve over time.”39
On March 19, 2021, the CPUC filed Comments in opposition to the modified
Proposed Conditions 11 and 12 falsely claiming they would result in a “potential
doubling of Public Safety Power Shutoff (“PSPS”) events in PG&E’s service
territory.” (ECF No. 1349) The CPUC subsequently admitted its filing
misrepresented the magnitude of anticipated PSPS. (ECF No. 1359)
         Amici respectfully requests PG&E be required to disclose its
communications with regulators at the CPUC directly and through any of its
lobbyists concerning this Court’s proposals or jurisdiction. This should include
disclosure to this Court of any meeting by PG&E and its representatives with
CPUC staff who are not subject to the CPUC’s ex parte reporting requirements,
providing a summary of the meeting topic, attendees, date, discussion points, and
any handouts.
         On April 21, 2021, the CPUC raised before the Court its “concerns that
probation conditions might conflict with the CPUC’s ongoing exercise of
jurisdiction to regulate the safe and reliable operation of regulated utilities’ electric
systems, based on broad considerations heard in public proceedings.40 Amici
respectfully observe that this Court’s jurisdiction over PG&E’s federal criminal
probation is independent of CPUC jurisdiction. Amici recommend this Court order
PG&E to undertake prompt measures to prevent wildfires, consistent with this
Court’s duty under federal criminal probation to protect public safety and promote
the rehabilitation of felon PG&E.
         PG&E CEO Patti Pope’s August 27, 2021 letter to the CPUC in response to
CPUC President Batjer’s letter expressing concern about PG&E’s pattern of self-


39
     Document 999 p. 81.
40
     Case 3:14-cr-00175-WHA Document 1380 Filed 04/20/21 Page 4 of 6
                                             15
      Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 16 of 18




reported failures, represented that PG&E would take several steps to mitigate
wildfire risk. Ms. Pope’s letter stated:
       For example, we are addressing high-priority vegetation issues that may
       pose a safety risk and conducting aerial safety patrols on these circuits
       beyond our established inspection protocols, and implementing fast-trip
       settings for high-priority circuits in HFTDs [High Fire Threat Districts],
       which will quickly turn off the flow of power if a fault occurs (for example,
       if a foreign object contacts an energized line).
Amici respectfully recommend this Court make fast-trip settings for high-priority
circuits in PG&E’s HFTDs a condition of PG&E’s probation to ensure prompt
enforceability of PG&E’s promise. We also recommend that this Court order
PG&E to communicate with customers and public safety officials including local
and tribal governments in those areas, about the anticipated consequences of those
fast-trip settings and power outages that may result from detection of a fault which
results in a fast trip, and PG&E’s steps to protect public safety in the event of such
a fault.
       Amici also respectfully recommend this Court order PG&E and invite the
Monitor, the U.S. Attorney’s Office, and Amici to promptly submit proposals to
this Court about additional steps this Court should order to prevent PG&E-caused
wildfires. Amici respectfully suggests this Court consider ordering PG&E to install
during PG&E’s probation sensors and more cameras in HFTDs to detect and
communicate about objects such as trees or tree limbs hitting electric lines
(conductors) and to detect the beginning of a fire.41 This Court should also consider
ordering PG&E to increase its fleet of drones that can be dispatched in response to

41
   See e.g., Stephen Ornes, Trees power this alarm system for remote forest fires, Science News
for Students, October 16, 2020 at 6:30 am, https://www.sciencenewsforstudents.org/article/trees-
power-this-alarm-system-for-remote-forest-fires; Firewatch Australia,
https://firewatchaustralia.com/the-firewatch-system/.
                                               16
        Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 17 of 18




a fault-trip setting or sensor signal to identify and communicate regarding the
source of the fault and help promptly dispatch appropriate resources to prevent fire
ignition or spread.
   V.      CONCLUSION
        On January 9, 2019, this Court proposed to make the convicted felon PG&E
stop causing catastrophic fires by requiring the company to operate only in those
areas deemed fire safe. After PG&E balked, the Court proposed PG&E agree to at
least take reasonable steps to shut off electricity in unsafe areas. Again PG&E
resisted. The regulatory agency charged with enforcing safety rules against PG&E
did not support the court’s remedial efforts. To protect public safety and promote
felon PG&E’s rehabilitation Amici respectfully proposes the Court:
        (1) Invite PG&E’s Chief Executive Officer to explain the company’s
   justification for operating in areas that have not been shown to be safe;
        (2) Make fast-trip settings for high-priority circuits in PG&E’s HFTDs a
   condition of PG&E’s probation. Require PG&E to communicate with
   customers and public safety officials including local and tribal governments in
   HFTD areas, about the anticipated consequences of those fast-trip settings,
   power outages that may result from detection of a fault which results in a fast
   trip, and PG&E’s steps to protect public safety in the event of such a fault.
        (3) Order PG&E to submit a declaration as to whether it had inspected the
   tree leaning on the wires at the time of the Dixie Fire for dry rot or fungus prior
   to that fire’s ignition. Order PG&E to promptly examine trees tall enough to fall
   on PG&E powerlines in PG&E’s HFTD for evidence of dry rot and tree fungus.
        (4) Order PG&E to disclose its communications with regulators at the CPUC
   directly and through any of its lobbyists concerning this Court’s proposals or
   jurisdiction. This should include disclosure to this Court of any meeting by
   PG&E and its representatives with CPUC staff who are not subject to the
                                          17
  Case 3:14-cr-00175-WHA Document 1463 Filed 09/09/21 Page 18 of 18




CPUC’s ex parte reporting requirements, providing a summary of the meeting
topic, attendees, date, discussion points, and any meeting handouts.
   (5) Order PG&E, and invite the Monitor, the U.S. Attorney’s Office, and
Amici to promptly submit proposals to this Court about additional steps this
Court should order to prevent PG&E-caused wildfires. Suggestions may
include, but should not be limited to, installing and expanding use of sensors,
cameras, and drones in HFTDs to identify and communicate about faults,
wildfire threats, and fire ignitions.


                               Respectfully submitted,

                               /s/ Michael J. Aguirre, /s/ Maria C. Severson
                               Aguirre & Severson, LLP

                               /s/ Catherine Sandoval, Director, Institute for
                               Insurance Law, SCU Law

                               Attorneys for Amici,
                               Alex Cannara and Gene Nelson




                                        18
